 1
 2
 3
                                                      JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    PIOTR DUDKIEWICZ,                       Case No. 2:17-cv-08472-DSF (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    JOE A. LIZARRAGA, Warden,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23   DATE: August 2, 2019                __________________________________
                                         DALE S. FISCHER
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
